Citation Nr: 0511114	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from March to 
December 1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

Unfortunately, further development is required before 
deciding this case.  So, for the reasons discussed below, the 
claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that the veteran's 
service medical records (SMRs), except the report of his 
military induction examination, are not available for 
consideration.  And attempts to locate these records by the 
National Personnel Records Center (NPRC) - a military 
records repository, have proven futile.  In these 
circumstances, VA's duty to assist the veteran in developing 
his claims is particularly great.  See Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  In this regard, the Board 
observes that the RO has not sought alternative records to 
compensate for the missing SMRs, such as morning reports or 
sick call records of the veteran's unit for his period of 
service.

A preliminary review of the record on appeal also discloses 
that the veteran has not been afforded a VA examination 
regarding his claims.  He had verified active service from 
March to December 1966.  His DD Form 214 reveals that his 
military occupational specialty (MOS) was an infantry 
assaultman and that he received his Rifle Marksman Badge.

A February 2002 VA medical record indicates the veteran 
complained of experiencing bilateral hearing loss and 
tinnitus.  And after objective clinical evaluation, the 
diagnosis was bilateral mild high frequency sensorineural 
hearing loss from 2000 to 4000 Hertz, with excellent word 
recognition.  There also apparently was discussion concerning 
the causes and treatment for his tinnitus.  But there was no 
indication whether he has sufficient hearing loss to meet the 
threshold requirements of 38 C.F.R. § 3.385 (impaired hearing 
is considered a disability when the auditory threshold in any 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  And the evaluating audiologist 
also failed to provide an opinion as to whether the hearing 
loss and tinnitus are causally or etiologically related to 
the veteran's service in the military.  So the veteran should 
be afforded a VA audiological examination to assist in making 
these important determinations.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO already sent the veteran a 
VCAA letter in February 2002.  But ask 
him whether there is any additional 
relevant evidence in his possession 
concerning his claims.  If there is, ask 
that he submit it.  This includes any 
alternative forms of evidence, possibly 
supporting his claims, in light of the 
fact that only the report of his military 
induction examination is currently of 
record.  The AMC should determine whether 
there are any morning reports or sick 
call records available for consideration.

2.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine whether he currently has 
tinnitus and sufficient hearing loss to 
meet the threshold requirements of 
38 C.F.R. § 3.385.  If he does, 
the designated examiner is then requested 
to offer an opinion as to whether it is 
at least as likely as not (i.e., 50-
percent or greater probability) the 
current tinnitus and hearing loss are 
causally or etiologically related to his 
service in the military, including any 
acoustic trauma he may have sustained 
while on active duty, but also taking 
into consideration his medical, 
occupational, and recreational history 
prior to and since his active service.  
Have the examiner discuss the rationale 
of the opinion.

And since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  This includes a 
copy of this remand.

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained since the November 2003 
statement of the case (SOC).  If the 
claims continue to be denied, send him 
and his representative a supplemental SOC 
(SSOC) and give them time to respond to 
it before returning the case to the Board 
for further appellate consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




